[ex1020uksharechargeuk001.jpg]
Exhibit 10.20



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk002.jpg]
ii CONTENTS Clause Page 1. INTERPRETATION
..............................................................................................
1 2. GUARANTEE
.......................................................................................................
5 3. CREATION OF SECURITY
.................................................................................
7 4. REPRESENTATIONS AND WARRANTIES
...................................................... 8 5. RESTRICTIONS ON
DEALINGS
........................................................................ 9 6.
COVENANTS
.......................................................................................................
9 7. WHEN SECURITY BECOMES ENFORCEABLE
............................................ 11 8. ENFORCEMENT OF
SECURITY......................................................................
12 9. RECEIVER
..........................................................................................................
13 10. POWERS OF RECEIVER
...................................................................................
14 11. APPLICATION OF PROCEEDS
........................................................................ 16 12.
TAXES, EXPENSES AND INDEMNITY
.......................................................... 16 13. DELEGATION
....................................................................................................
17 14. FURTHER ASSURANCES
................................................................................
17 15. POWER OF ATTORNEY
...................................................................................
18 16. PRESERVATION OF SECURITY
..................................................................... 18 17.
MISCELLANEOUS
............................................................................................
21 18. RELEASE
............................................................................................................
22 19. COUNTERPARTS
..............................................................................................
22 20. NOTICES
............................................................................................................
23 21. GOVERNING LAW
............................................................................................
24 22. ENFORCEMENT
................................................................................................
24 SCHEDULE 1 CHARGED SHARES
........................................................................ 26



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk003.jpg]




--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk004.jpg]
2 Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment. Related Rights means in
relation to any Charged Share: (i) the proceeds of sale of the whole or any part
of that asset or any monies and proceeds paid or payable in respect of that
asset; (ii) all rights under any licence, agreement for sale, option or lease in
respect of that asset; and (iii) all rights, benefits, claims, contracts,
warranties, remedies, security indemnities or covenants for title in respect of
that asset. Secured Obligations means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Security means any Security Interest created,
evidenced or conferred by or under this Deed. Security Assets means any and all
assets of the Chargor that are the subject of this Security. Security Interest
means any mortgage, pledge, lien, charge (fixed or floating), assignment,
hypothecation, set-off or trust arrangement for the purpose of creating
security, reservation of title or security interest or any other agreement or
arrangement having a similar effect. Security Period means the period beginning
on the date of this Deed and ending on the Discharge Date. Security Trust Deed
means the Security Trust Deed dated on or about the date of this Deed and
entered into between, amongst others, the Administrative Agent and Avaya UK. 1.2
Construction In this Deed (including the Recitals): (a) capitalised terms
defined in the Credit Agreement have, unless expressly defined in this Deed, the
same meaning in this Deed. (b) an agreement includes any legally binding
arrangement, agreement, contract, deed or instrument (in each case whether oral
or written); (c) an amendment includes any amendment, supplement, variation,
waiver, novation, modification, replacement or restatement (however fundamental)
and amend and amended shall be construed accordingly;



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk005.jpg]
3 (d) assets includes properties, assets, businesses, undertakings, revenues and
rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above; (e) a consent
includes an authorisation, permit, approval, consent, exemption, licence, order,
filing, registration, recording, notarisation, permission or waiver; (f)
references to an Event of Default being continuing means that such Event of
Default has occurred or arisen and has not been expressly remedied or has not
been expressly waived in writing by the Administrative Agent or the applicable
Lenders, in each case in accordance with, and to the extent permitted by, the
terms of the Credit Agreement; (g) a disposal includes any sale, transfer,
grant, lease, licence or other disposal, whether voluntary or involuntary and
dispose will be construed accordingly; (h) including means including without
limitation and includes and included shall be construed accordingly; (i)
indebtedness includes any obligation (whether incurred as principal, guarantor
or surety and whether present or future, actual or contingent) for the payment
or repayment of money; (j) losses includes losses, actions, damages, payments,
claims, proceedings, costs, demands, expenses (including legal and other fees)
and liabilities of any kind and loss shall be construed accordingly; (k) a
person includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and (l) a regulation includes
any regulation, rule, official directive, request or guideline (whether or not
having the force of law but if not having the force of law compliance with which
is customary) of any governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation. (m) In this
Deed, unless a contrary intention appears: (i) a reference to any person
includes a reference to that person’s permitted successors, assignees and
transferees and, in the case of the Administrative Agent, any person for the
time being appointed as Administrative Agent in accordance with the Loan
Documents, and in the case of the Administrative Agent and any Receiver, any
Delegate of the Administrative Agent or Receiver (as appropriate); (ii)
references to Clauses, Subclauses and Schedules are references to, respectively,
clauses and subclauses of and schedules to this Deed and references to this Deed
include its schedules; (iii) a reference to (or to any specified provision of)
any agreement is to that agreement (or that provision) as amended, restated or
otherwise modified from time to time;



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk006.jpg]
4 (iv) a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time; (v) the index to and the headings in
this Deed are for convenience only and are to be ignored in construing this
Deed; (vi) references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
(vii) words imparting the singular include the plural and vice versa. (n) The
term: certificated has the meaning given to it in the Uncertificated Securities
Regulations 2001; and clearance system means a person whose business is or
includes the provision of clearance services or security accounts or any nominee
or depository for that person. (o) Any covenant of the Chargor under this Deed
(other than a payment obligation) remains in force during the Security Period
and is given for the benefit of each Secured Party. (p) The terms of the other
Loan Documents and of any side letters between any Parties in relation to any
Loan Document (as the case may be) are incorporated in this Deed to the extent
required to ensure that any purported disposition of any freehold or leasehold
property contained in this Deed is a valid disposition in accordance with
section 2(1) of the Law of Property (Miscellaneous Provisions) Act 1989. (q)
This Deed shall continue to be effective, or be reinstated, as the case may be,
if at any time any payment (or any part thereof) of any of the Secured
Obligations is avoided, rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party, as though such payment had
not been made. (r) Unless the context otherwise requires, a reference to a
Security Asset or any type or description of a Security Asset includes: (i) any
part of that Security Asset; and (ii) any present and future assets of that
type. (s) A reference to a Charged Share includes: (i) any dividend, interest or
other distribution paid or payable; (ii) any right, money or property accruing,
derived, incidental or offered at any time by way of redemption, substitution,
exchange, bonus or preference, under option rights or otherwise; (iii) any right
against any clearance system; (iv) any Related Rights; and



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk007.jpg]
5 (v) any right under any custodian or other agreement, in relation to that
Charged Share. 1.3 Third Party Rights (a) Unless expressly provided to the
contrary in this Deed, a person who is not a party to this Deed may not enforce
any of its terms under the Contracts (Rights of Third Parties) Act 1999. (b)
Notwithstanding any term of this Deed, the consent of any third party is not
required to rescind, vary, amend or terminate this Deed at any time. 2.
GUARANTEE 2.1 Guarantee The Chargor irrevocably and unconditionally: (a)
guarantees as principal obligor to each Secured Party due and punctual
performance by each Loan Party of all of the Secured Obligations now or in the
future due, owing or incurred by such Loan Party; (b) undertakes with each
Secured Party that whenever another Loan Party does not pay or discharge any
Secured Obligation now or in the future due, owing or incurred by that Loan
Party, it shall immediately on the Administrative Agent’s written demand pay or
discharge such Secured Obligation as if it was the principal obligor; and (c)
indemnifies each Secured Party immediately on written demand against any cost,
loss or liability suffered by the Administrative Agent or other Secured Party if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal.
The amount of the cost, loss or liability shall be equal to the amount which the
Administrative Agent or such other Secured Party would otherwise have been
entitled to recover. 2.2 Continuing Guarantee This guarantee is a continuing
guarantee and will extend to the ultimate balance of sums payable by any Loan
Party under the Loan Documents, regardless of any intermediate payment or
discharge in whole or in part. 2.3 Reinstatement If any payment by a Loan Party
or any discharge given by the Administrative Agent or other Secured Party
(whether in respect of the obligations of any Loan Party or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of the Chargor shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and (b) the
Administrative Agent and each other Secured Party shall be entitled to recover
the value or amount of that security or payment from the Chargor, as if the
payment, discharge, avoidance or reduction had not occurred.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk008.jpg]
6 2.4 Waiver of defences Without prejudice to Clause 18 (Release), the
obligations of the Chargor under this Clause (Guarantee) will not be affected by
an act, omission, matter or thing which, but for this Clause (Guarantee), would
reduce, release or prejudice any of its obligations under this Clause
(Guarantee) (without limitation and whether or not known to it or any Secured
Party) including: (a) any time, waiver or consent granted to, or composition
with, any other person; (b) the release of any other person under the terms of
any composition or arrangement with any creditor of any member of the Group; (c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of any other person; (e) any amendment, novation, supplement, extension
(whether of maturity or otherwise) or restatement (in each case, however
fundamental and of whatsoever nature) or replacement of a Loan Document or any
other document or security; (f) any unenforceability, illegality or invalidity
of any obligation of any person under any Loan Document or any other document or
security; or (g) any insolvency or similar proceedings. 2.5 Demands (a) The
making of one demand under Clause 2.1 (Guarantee) shall not preclude the
Administrative Agent from making any further demands. (b) Any delay of the
Administrative Agent in making a demand under Clause 2.1 (Guarantee) shall not
be treated as a waiver of its rights to make such demand. 2.6 Chargor Intent
Without prejudice to the generality of Clause 2.4 (Waiver of defences), the
Chargor expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Loan Documents and/or any facility or amount made
available under any of the Loan Documents for the purposes of or in connection
with any of the following: business acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk009.jpg]
7 2.7 Immediate recourse The Chargor waives any right it may have of first
requiring the Administrative Agent or any other Secured Party (or any trustee or
agent on its behalf) to proceed against or enforce any other rights or security
or claim payment from any person before claiming from the Chargor under this
Clause (Guarantee). This waiver applies irrespective of any law or any provision
of a Loan Document to the contrary. 2.8 Deferral of the Chargor's rights (a)
Until all amounts which may be or become payable by the Loan Parties under or in
connection with the Loan Documents have been paid in full and unless the
Administrative Agent otherwise directs (in which case it shall take such action
as it is directed), the Chargor shall not exercise any rights which it may have
by reason of performance by it of its obligations under the Loan Documents: (i)
to be indemnified by another Loan Party; (ii) to claim any contribution from any
other person that has granted a guarantee or security in respect of any Loan
Party's obligations under the Loan Documents; and/or (iii) to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of any Secured Party under the Loan Documents or of any other guarantee
or security taken pursuant to, or in connection with, the Loan Documents by any
Secured Party. (b) If the Chargor receives any benefit, payment or distribution
in relation to such rights it shall hold that benefit, payment or distribution
to the extent necessary to enable all amounts which may be or become payable to
the Secured Parties by the Loan Parties under or in connection with the Loan
Documents to be repaid in full on trust for the Secured Parties and shall
promptly pay or transfer the same to the Administrative Agent or as the
Administrative Agent may direct. 2.9 Additional security This guarantee is in
addition to and is not in any way prejudiced by any other guarantee or security
now or subsequently held by any Secured Party. 2.10 Credit Agreement The
provisions of sections 2.08(b) (Interest) (with respect to Default Rate), 2.14
(Incremental Credit Extensions) and 3.01 (Taxes) of the Credit Agreement are
hereby incorporated, mutatis mutandi, and shall apply to this Deed, the Chargor,
the Lenders and the Administrative Agent as if set forth herein. 3. CREATION OF
SECURITY 3.1 General (a) All this Security: (i) is created in favour of the
Administrative Agent; (ii) is security for the payment, discharge and
performance of all the Secured Obligations; and



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk010.jpg]
8 (iii) is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994. (b) The Chargor hereby acknowledges that
all assets, right, interests and benefits which are now or in the future granted
to the Administrative Agent pursuant to this Clause or otherwise mortgaged,
charged, assigned or otherwise granted to it under this Deed (or any other
document in connection herewith) and all other rights, powers and discretions
granted to or conferred upon the Administrative Agent under this Deed or the
other Loan Documents (or any other document in connection therewith) shall be
held by the Administrative Agent on trust for the Secured Parties from time to
time in accordance with the provisions of the Security Trust Deed. (c) The fact
that no or incomplete details of any Security Asset are inserted in Schedule 1
(Charged Shares) does not affect the validity or enforceability of this
Security. 3.2 Charged Shares The Chargor charges by way of a first fixed charge
its interest in the Charged Shares including any Charged Shares specified in
Schedule 1 (Charged Shares). 4. REPRESENTATIONS AND WARRANTIES 4.1 Nature of
security The Chargor represents and warrants to each Secured Party that: (a)
this Deed creates those Security Interests it purports to create and is not
liable to be avoided or otherwise set aside on its liquidation or administration
or otherwise; (b) all actions and consents, including all filings, notices,
registrations and recordings necessary for the exercise by the Administrative
Agent of the voting or other rights provided for in this Deed or the exercise of
remedies in respect of the Security Assets have been made or will be obtained
within periods required to perfect the Security as against any third party. 4.2
Charged Shares The Chargor represents and warrants to each Secured Party that:
(a) the Charged Shares are duly authorised, validly issued and fully paid; (b)
the Charged Shares are not subject to any Security Interest, any option to
purchase or similar right; (c) it is the sole legal and beneficial owner of the
Charged Shares (save for any Charged Shares acquired by or issued to the Chargor
after the date hereof that are held by any nominee on its behalf or any Charged
Shares transferred to the Administrative Agent or its nominee pursuant to this
Deed); (d) the constitutional documents of the Charged Company do not restrict
or inhibit any transfer of those shares on creation or enforcement of this
Security; and



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk011.jpg]
9 (e) there are no agreements in force which provide for the issue or allotment
of, or grant any person the right to call for the issue or allotment of, any
share or loan capital of any Charged Company (including any option or right of
pre-emption or conversion). 4.3 Times for making representations and warranties
(a) The representations and warranties set out in this Deed (including in this
Clause) are made by the Chargor on the date of this Deed. (b) Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on the date of each Credit Extension under a Loan Document (other than
any Protective Advance and any conversion of Loans to the other Type or a
continuation of Eurocurrency Rate Loans, CDOR Loans or EURIBOR Loans). (c) When
a representation and warranty is deemed to be repeated, it is deemed to be made
by reference to the circumstances existing at the time of repetition provided
that, to the extent that any representation and warranty specifically refers to
an earlier date, it shall be made by reference to such earlier date. 5.
RESTRICTIONS ON DEALINGS The Chargor shall not: (a) create or permit to subsist
any Security Interest on any of its assets; or (b) either in a single
transaction or in a series of transactions and whether related or not and
whether voluntarily or involuntarily sell, lease, transfer, redeem or otherwise
dispose of all or any part of its assets, unless permitted by the Credit
Agreement. 6. COVENANTS 6.1 Certificated Charged Shares (a) The Chargor must:
(i) deposit with the Administrative Agent, or as the Administrative Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share immediately in respect of
any Charged Share subject to this Security on the date of this Deed and
thereafter as soon as practicable (and in any event, within 45 days after the
date of acquisition thereof or such longer period as to which the Administrative
Agent may agree in its reasonable discretion) following the acquisition by, or
the issue to, the Chargor of any certificated Charged Share (unless the same is
required for registering any transfer, in which case the Chargor must deposit
the same immediately after such registration is completed); and (ii) as soon as
practicable (and in any event within 10 Business Days' of any request) take any
action and execute and deliver to the Administrative Agent any share transfer or
other document which may reasonably be requested by the Administrative Agent in
order to enable the transferee to be registered as the owner or otherwise obtain
(whilst an Enforcement



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk012.jpg]
10 Event exists) a legal title to that Charged Share, which includes delivering
all stock transfer forms (executed and left undated) in favour of the
Administrative Agent or any of its nominees as transferee or, if the
Administrative Agent so directs, with the transferee left blank. (b) The
Administrative Agent may, whilst an Enforcement Event exists, complete the
instruments of transfer on behalf of the Chargor in favour of itself or such
other person as it shall select. 6.2 Calls (a) The Chargor must pay all calls
and other payments due and payable in respect of any of the Charged Shares. (b)
If the Chargor fails to do so, the Administrative Agent may (at its discretion)
pay those calls or other payments on behalf of the Chargor. The Chargor must
within 10 Business Days of written request reimburse the Administrative Agent
for any payment made by the Administrative Agent under this Subclause and,
pending reimbursement, that payment will constitute part of the Secured
Obligations. 6.3 Other obligations in respect of Charged Shares (a) It is
acknowledged and agreed that notwithstanding anything to the contrary contained
in this Deed, the Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of any of the Charged
Shares. (b) No Secured Party will be required in any manner to: (i) perform or
fulfil any obligation of the Chargor; (ii) make any payment; (iii) make any
enquiry as to the nature or sufficiency of any payment received by it or the
Chargor; (iv) present or file any claim or take any other action to collect or
enforce the payment of any amount; or (v) take any action in connection with the
taking up of any (or any offer of any) stocks, shares, rights, monies or other
property paid, distributed, accruing or offered at any time by way of interest,
dividend, redemption, bonus, rights, preference, option, warrant or otherwise,
in respect of any Charged Share. 6.4 Voting rights (a) Unless an Event of
Default is continuing, the Chargor may continue to exercise the voting rights,
powers and other rights in respect of the Charged Shares for any purpose
consistent with the terms of this Deed, the Credit Agreement and the other Loan
Documents provided that such rights and powers shall not be exercised in any
manner, except as is permitted under the Credit Agreement, that would materially
and adversely affect the rights and remedies of the Administrative Agent or the
other Secured Parties under this Deed, the Credit



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk013.jpg]
11 Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same. (b) Subject to the terms of the Credit Agreement, unless an
Event of Default has occurred and is continuing, and the Administrative Agent
shall have notified the Chargor of the suspension of the rights of the Chargor
under this Clause, all dividends or other income or distributions paid or
payable in relation to any Charged Shares must be paid to the Chargor. To
achieve this: (i) the Administrative Agent or its nominee will promptly execute
any dividend mandate necessary to ensure that payment is made direct to the
Chargor; or (ii) if payment is made directly to the Administrative Agent (or its
nominee) at a time when an Event of Default is not continuing, the
Administrative Agent (or that nominee) will promptly pay that amount to the
Chargor. (c) Whilst an Enforcement Event exists, and following notice to the
Chargor that the rights of the Chargor under this Clause 6.4 (Voting rights) are
suspended, the Administrative Agent or its nominee may exercise or refrain from
exercising: (i) any voting rights; and (ii) any other powers or rights which
maybe exercised by the legal or beneficial owner of any Charged Share, any
person who is the holder of any Charged Share or otherwise, in each case, in the
name of the Chargor, the registered holder or otherwise and without any further
consent or authority on the part of the Chargor and irrespective of any
direction given by the Chargor. (d) To the extent that the Charged Shares remain
registered in the names of the Chargor, the Chargor irrevocably appoints the
Administrative Agent or its nominee as its proxy to exercise all voting rights
in respect of those Charged Shares whilst an Event of Default is continuing. (e)
The Chargor must indemnify the Administrative Agent against any loss or
liability incurred by the Administrative Agent as a consequence of the
Administrative Agent acting in respect of the Charged Shares on the direction of
the Chargor, save to the extent that such loss or liability resulted from the
gross negligence, bad faith or wilful misconduct of, or breach of any obligation
under any Loan Document by, the Administrative Agent, as determined by the
final, non-appealable judgment of a court of competent jurisdiction. 7. WHEN
SECURITY BECOMES ENFORCEABLE 7.1 Timing This Security will become immediately
enforceable if an Event of Default is continuing. 7.2 Enforcement After this
Security has become enforceable in accordance with Clause 7.1 (Timing), the
Administrative Agent may in its absolute discretion enforce all or any part of
this Security (1) in any manner it sees fit in accordance with the Loan
Documents or (2) as



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk014.jpg]
12 the Required Lenders or all of the Lenders, as applicable, direct in
accordance with the Credit Agreement. 8. ENFORCEMENT OF SECURITY 8.1 General (a)
The power of sale and any other power conferred on a mortgagee by law (including
under section 101 of the Act) as varied or amended by this Deed will be
immediately exercisable at any time after this Security has become enforceable
in accordance with Clause 7.1 (Timing). (b) For the purposes of all powers
implied by law, the Secured Obligations are deemed to have become due and
payable on the date of this Deed. (c) Any restriction imposed by law on the
power of sale (including under section 103 of the Act) or the right of a
mortgagee to consolidate mortgages (including under section 93 of the Act) does
not apply to this Security or to the exercise by the Administrative Agent of its
right to consolidate all or any of the Security with any other security in
existence at the time or to its power of sale, which powers may be exercised by
the Administrative Agent without notice to the Chargor on or at any time after
this Security has become enforceable. 8.2 No liability as mortgagee in
possession Neither the Administrative Agent nor any Receiver will be liable, by
reason of entering into possession of a Security Asset: (a) to account as
mortgagee in possession or for any loss on realisation; or (b) for any neglect,
default or omission in connection with a Security Asset for which a mortgagee in
possession might otherwise be liable, save as regards the Administrative Agent,
to the extent such loss or liability resulted from the gross negligence, bad
faith or wilful misconduct of the Administrative Agent, as determined by the
final, non-appealable judgment of a court of competent jurisdiction. 8.3
Privileges Each Receiver and the Administrative Agent is entitled to all the
rights, powers, privileges and immunities conferred by law (including the Act)
on mortgagees and receivers duly appointed under any law (including the Act).
8.4 Protection of third parties (a) No person (including a purchaser) dealing
with the Administrative Agent or a Receiver or its or his agents will be
concerned to enquire: (i) whether the Secured Obligations have become payable;
(ii) whether any power which the Administrative Agent or a Receiver is
purporting to exercise has become exercisable or is being properly exercised;
(iii) whether any money remains due under the Loan Documents; or



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk015.jpg]
13 (iv) how any money paid to the Administrative Agent or to that Receiver is to
be applied. (b) The receipt of the Administrative Agent or any Receiver shall be
conclusive discharge to a purchaser and, in making any sale or disposal of any
of the Security Assets or making any acquisition, the Administrative Agent or
any Receiver may do so for such consideration, in such manner and on such terms
as it thinks fit. 8.5 Redemption of prior mortgages (a) At any time after this
Security has become enforceable in accordance with Clause 7.1 (Timing), the
Administrative Agent may: (i) redeem any prior Security Interest against any
Security Asset; and/or (ii) procure the transfer of that Security Interest to
itself; and/or (iii) settle and pass the accounts of the prior mortgagee,
chargee or encumbrancer; any accounts so settled and passed will be, in the
absence of manifest error, conclusive and binding on the Chargor. (b) The
Chargor must pay to the Administrative Agent, promptly following receipt by the
Chargor of an invoice relating thereto setting forth such costs and expenses in
reasonable detail, the documented out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with any such redemption and/or transfer,
including the payment of any principal or interest and, pending reimbursement,
that payment will constitute part of the Secured Obligations. 8.6 Contingencies
If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Administrative
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate. 9. RECEIVER
9.1 Appointment of Receiver (a) Except as provided below, the Administrative
Agent may, without prior notice to the Chargor, appoint any one or more persons
to be a Receiver of all or any part of the Security Assets if: (i) this Security
has become enforceable in accordance with Clause 7.1 (Timing); or (ii) the
Chargor so requests the Administrative Agent in writing at any time. (b) Any
appointment under paragraph (a) above may be by deed, under seal or in writing
under its hand. (c) Except as provided below, any restriction imposed by law on
the right of a mortgagee to appoint a Receiver (including under section 109(1)
of the Act) does not apply to this Deed.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk016.jpg]
14 (d) The Administrative Agent is not entitled to appoint a Receiver solely as
a result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court. 9.2 Removal The Administrative Agent may by writing under its hand
(subject to any requirement for an order of the court in the case of an
administrative receiver) remove any Receiver appointed by it and may, whenever
it thinks fit, appoint a new Receiver in the place of any Receiver whose
appointment may for any reason have terminated. 9.3 Remuneration The
Administrative Agent may fix the remuneration of any Receiver appointed by it
and any maximum rate imposed by any law (including under section 109(6) of the
Act) will not apply. 9.4 Agent of the Chargor (a) A Receiver will be deemed to
be the agent of the Chargor for all purposes and accordingly will be deemed to
be in the same position as a Receiver duly appointed by a mortgagee under the
Act. The Chargor is solely responsible for the contracts, engagements, acts,
omissions, defaults and losses of, and remuneration payable to, a Receiver and
for liabilities incurred by a Receiver. (b) No Secured Party will incur any
liability (either to the Chargor or to any other person) by reason of the
appointment of a Receiver or for any other reason. 9.5 Relationship with
Administrative Agent To the fullest extent allowed by law, any right, power or
discretion conferred by this Deed (either expressly or impliedly) or by law on a
Receiver may after this Security becomes enforceable in accordance with Clause
7.1 (Timing) be exercised by the Administrative Agent in relation to any
Security Asset without first appointing a Receiver or notwithstanding the
appointment of a Receiver. 10. POWERS OF RECEIVER 10.1 General (a) A Receiver
has all the rights, powers and discretions set out below in this Clause in
addition to those conferred on it by any law. This includes: (i) in the case of
an administrative receiver, all the rights, powers and discretions conferred on
an administrative receiver under the Insolvency Act 1986; and (ii) otherwise,
all the rights, powers and discretions conferred on a receiver (or a receiver
and manager) under the Act and the Insolvency Act 1986. (b) If there is more
than one Receiver holding office at the same time; each Receiver may (unless the
document appointing him states otherwise) exercise all the powers conferred on a
Receiver under this Deed individually and to the exclusion of any other
Receiver.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk017.jpg]
15 10.2 Possession A Receiver may take immediate possession of, get in and
collect any Security Asset (including income accrued from time to time). 10.3
Calls A Receiver may make, or require the directors of the Chargor to make,
calls upon the holders of share capital of the Chargor which remains uncalled
and to enforce payment of such calls and any previous unpaid calls by taking
proceedings. 10.4 Borrow money A Receiver may raise and borrow money either
unsecured or on the security of any Security Asset either in priority to this
Security or otherwise and generally on any terms and for whatever purpose which
he thinks fit. 10.5 Redemption of security A Receiver may redeem, discharge or
compromise any security whether or not having priority to all or any part of the
security constituted pursuant to this Deed. 10.6 Covenants, guarantees and
indemnities A Receiver may enter into such bonds, covenants, guarantees,
commitments, indemnities and other obligations or liabilities as he shall think
fit and make all payments needed to effect, maintain or satisfy such obligations
or liabilities. 10.7 Sale of assets (a) A Receiver may sell, exchange, convert
into money and realise any Security Asset by public auction or private contract
and generally in any manner and on any terms which he thinks fit. (b) The
consideration for any such transaction may consist of cash, debentures or other
obligations, shares, stock or other valuable consideration and any such
consideration may be payable in a lump sum or by instalments spread over any
period which he thinks fit. 10.8 Contracts A Receiver may enter into any
contract or arrangement and perform, repudiate, rescind or vary any such
contract. 10.9 Compromise A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand relating
in any way to any Security Asset. 10.10 Legal actions A Receiver may bring,
prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk018.jpg]
16 10.11 Receipts A Receiver may give a valid receipt for any moneys and execute
any assurance or thing which may be proper or desirable for realising any
Security Asset. 10.12 Subsidiaries A Receiver may form a Subsidiary of the
Chargor and transfer to that Subsidiary any Security Asset. 10.13 Delegation A
Receiver may delegate his powers in accordance with this Deed. 10.14 Protection
of assets A Receiver may do any act which the Chargor might do in the ordinary
conduct of its business to protect or improve any Security Asset, in each case
as he thinks fit. 10.15 Other powers A Receiver may: (a) do all other acts and
things which he may consider desirable or necessary for realising any Security
Asset or incidental or conducive to any of the rights, powers or discretions
conferred on a Receiver under or by virtue of this Deed or by law; (b) exercise
in relation to any Security Asset all the powers, authorities and things which
he would be capable of exercising if he were the absolute beneficial owner of
that Security Asset; and (c) use the name of the Chargor for any of the above
purposes. 11. APPLICATION OF PROCEEDS (a) All moneys from time to time received
or recovered by the Administrative Agent or any Receiver in connection with the
realisation or enforcement of all or any part of the Security shall be held by
the Administrative Agent on trust for the Secured Parties from time to time in
accordance with the provisions of the Security Trust Deed to apply them in
accordance with the terms of the Security Trust Deed and the Credit Agreement.
(b) This Clause does not prejudice the right of any Secured Party to recover any
shortfall from a Loan Party. 12. TAXES, EXPENSES AND INDEMNITY (a) The Chargor
must pay, or on an indemnity basis reimburse, any and all amounts for which it
is liable in accordance with, and solely to the extent required by, sections
2.08 (Interest), 3.01 (Taxes), 10.4 (Attorney Costs and Expenses), 10.05
(Indemnification by the Borrowers) and 10.19 (Judgment Currency) of the Credit
Agreement. (b) Any amount due but unpaid shall carry interest at the rate and on
the basis mentioned in Clause 17.1 (Interest).



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk019.jpg]
17 13. DELEGATION 13.1 Power of Attorney The Administrative Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed which
delegation shall not preclude either the subsequent exercise, any subsequent
delegation or any revocation of such right, power or discretion by the
Administrative Agent or any Receiver itself. 13.2 Terms Any such delegation may
be made upon any terms (including power to sub-delegate) which the
Administrative Agent or any Receiver may think fit. 13.3 Liability Neither the
Administrative Agent nor any Receiver will be in any way liable or responsible
to the Chargor for any loss or liability arising from any act, default, omission
or misconduct on the part of any Delegate or sub-delegate, save as regards the
Administrative Agent, to the extent such loss or liability resulted from the
gross negligence, bad faith or wilful misconduct of the Administrative Agent, as
determined by the final, non-appealable judgment of a court of competent
jurisdiction. 13.4 Discretion Any liberty or power which may be exercised or any
determination which may be made under this Deed by the Administrative Agent or
any Receiver may be exercised or made in its absolute and unfettered discretion
without any obligation to give reasons. 14. FURTHER ASSURANCES The Chargor must,
at its own expense, take whatever action the .Administrative Agent or a Receiver
may reasonably require for: (a) creating, perfecting or protecting any security
intended to be created by or pursuant to this Deed (including procuring that any
third party creates a Security Interest in favour of the Administrative Agent
over any Security Asset to which it holds the legal title as trustee, nominee or
agent); (b) following an Enforcement Event facilitating the realisation of any
Security Asset; (c) facilitating the exercise of any right, power or discretion
exercisable by the Administrative Agent or any Receiver in respect of any
Security Asset; or (d) creating and perfecting security in favour of the
Administrative Agent (equivalent to the security intended to be created by this
Deed) over any assets of the Chargor intended to be the subject of this Deed.
This includes: (i) the re-execution of this Deed;



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk020.jpg]
18 (ii) the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Administrative Agent or
to its nominee; and (iii) the giving of any notice, order or direction and the
making of any filing or registration, which, in any such case, the
Administrative Agent may think expedient (acting reasonably). 15. POWER OF
ATTORNEY The Chargor, by way of security, irrevocably appoints the
Administrative Agent and each Receiver to be its attorney to take any action
which the Chargor is obliged to take under this Deed but which it has failed to
take when required to do so under this Deed within 5 Business Days of request by
the Administrative Agent. The Chargor ratifies and confirms whatever any
attorney does or purports to do under its appointment under this Clause. 16.
PRESERVATION OF SECURITY 16.1 Continuing security This Security is a continuing
security and will extend to the ultimate balance of the Secured Obligations,
regardless of any intermediate payment or discharge in whole or in part. 16.2
Reinstatement (a) If any discharge (whether in respect of the obligations of the
Chargor or any security for those obligations or otherwise) or arrangement is
made in whole or in part on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation,
administration or otherwise without limitation, the liability of the Chargor
under this Deed will continue or be reinstated as if the discharge or
arrangement had not occurred. (b) Each Secured Party may concede or compromise
any claim that any payment, security or other disposition is liable to avoidance
or restoration. 16.3 Waiver of defences Without prejudice to Clause 18
(Release), the obligations of the Chargor under this Deed will not be affected
by any act, omission or thing which, but for this provision, would reduce,
release or prejudice any of its obligations under this Deed (whether or not
known to it or any Secured Party). This includes: (a) any time, waiver or
consent granted to, or composition with, any person; (b) any release of any
other person under the terms of any composition or arrangement; (c) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
other person;



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk021.jpg]
19 (d) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security; (e) any incapacity lack of power, authority or legal
personality of or dissolution or change in the members or status of any person;
(f) any amendment (however fundamental) or replacement of a Loan Document or any
other document or security or of the Secured Obligations; (g) any
unenforceability, illegality, invalidity or non-provability of any obligation of
any person under any Loan Document or any other document or security or of the
Secured Obligations the failure by any member of the Group to enter into or be
bound by any Loan Document; or (h) any insolvency or similar proceedings or any
winding up, dissolution, administration, or re-organisation or other change in
the Chargor or any other person. 16.4 Immediate recourse The Chargor waives any
right it may have of first requiring any Secured Party (or any trustee or agent
on its behalf) to proceed against or enforce any other right or security or
claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from the Chargor under this Deed. 16.5
Appropriations Until the Discharge Date, each Secured Party (or any trustee or
agent on its behalf) may without affecting the liability of the Chargor under
this Deed: (a) refrain from applying or enforcing any other moneys, security or
rights held or received by that Secured Party (or any trustee or agent on its
behalf) against those amounts; (b) apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and (c) hold
in an interest-bearing suspense account any moneys received from the Chargor or
on account of the Chargor’s liability under this Deed. 16.6 Non-competition
Unless: (a) the Discharge Date has occurred; or (b) the Administrative Agent
otherwise directs, the Chargor will not, after a claim has been made or by
virtue of any payment or performance by it under this Deed: (i) be subrogated to
any rights, security or moneys held, received or receivable by any Secured Party
(or any trustee or agent on its behalf);



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk022.jpg]
20 (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause; (iii) claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or (iv) receive, claim or have the benefit of any payment, distribution
or security from or on account of any Loan Party, or exercise any right of
set-off as against any Loan Party. The Chargor must hold on trust for and must
immediately pay or transfer to the Administrative Agent for the Secured Parties
any payment or distribution or benefit of security received by it contrary to
this Clause or in accordance with any directions given by the Administrative
Agent under this Clause. 16.7 Additional security (a) This Deed is in addition
to and is not in any way prejudiced by any other security now or subsequently
held by any Secured Party. (b) No prior security held by any Secured Party (in
its capacity as such or otherwise) over any Security Asset will merge into this
Security. 16.8 No Prejudice This Security shall not be prejudiced by any
unenforceability or invalidity of any other agreement or document or by any time
or indulgence granted to any other person, or the Administrative Agent (whether
in its capacity as trustee or otherwise) or any of the other Secured Parties or
by any variation of the terms of the trust upon which the Administrative Agent
holds the Security or by any other thing which might otherwise prejudice that
Security. 16.9 Remedies and Waivers No failure on the part of the Administrative
Agent to exercise, or any delay on its part in exercising, any rights under this
Security shall operate as a waiver of that right, nor shall any single or
partial exercise of any right under this Security preclude any further or other
exercise of that or any other right under this Security. 16.10 Partial
Invalidity If, at any time, any provision of this Deed is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions of
this Deed nor of such provision under the laws of any other jurisdiction shall
in any way be affected or impaired thereby and, if any part of the Security is
invalid, unenforceable or ineffective for any reason, that shall not affect or
impair any other part of the Security. 16.11 Deferral of Rights Until the
Discharge Date, the Chargor shall not exercise any rights which it may have by
reason of performance by it of its obligations under this Deed:



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk023.jpg]
21 (a) to be indemnified by any Obligor; (b) to claim any contribution from any
guarantor of any Obligor's obligations under this Deed; and/or (c) to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Secured Parties under the Loan Documents or of any other
guarantee or security taken pursuant to, or in connection with, this Deed by any
Secured Party. 16.12 Security held by Chargor The Chargor may not, without the
prior consent of the Administrative Agent, hold any security from any other Loan
Party in respect of the Chargor’s liability under this Deed. The Chargor will
hold any security held by it in breach of this provision on trust for the
Administrative Agent. 17. MISCELLANEOUS 17.1 Interest If the Chargor fails to
pay any sums on the due date for payment of that sum the Chargor shall pay
interest on such sum (before and after any judgment and to the extent interest
at a default rate is not otherwise being paid on that sum) in accordance with
the provisions of section 2.08 (Interest) of the Credit Agreement. 17.2 Tacking
Each Lender must perform its obligations under the Credit Agreement (including
any obligation to make available further advances). 17.3 New Accounts (a) If any
subsequent charge or other interest affects any Security Asset, any Secured
Party may open a new account with any Loan Party. (b) If a Secured Party does
not open a new account, it will nevertheless be treated as if it had done so at
the time when it received or was deemed to have received notice of that charge
or other interest. (c) As from that time all payments made to that Secured Party
will be credited or be treated as having been credited to the new account and
will not operate to reduce any Secured Obligation. 17.4 Time deposits Without
prejudice to any right of set-off any Secured Party may have under any Loan
Document or otherwise, if any time deposit matures on any account the Chargor
has with any Secured Party within the Security Period when: (a) this Security
has become enforceable; and (b) no Secured Obligation is due and payable,



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk024.jpg]
22 that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing. 17.5 Notice of assignment This
Deed constitutes notice in writing to the Chargor of any charge or assignment of
a debt owed by the Chargor to any other member of the Group and contained in any
Loan Document. 17.6 Perpetuity period The perpetuity period for the trusts in
this Deed is 125 years. 17.7 Financial Collateral (a) To the extent that the
assets mortgaged or charged under this Deed constitute “financial collateral”
and this Deed and the obligations of the Chargor under this Deed constitute a
“security financial collateral arrangement” (in each case for the purpose of and
as defined in the Financial Collateral Arrangements (No.2) Regulations 2003 (SI
2003 No. 3226)) the Administrative Agent shall have the right after this
Security has become enforceable to appropriate all or any part of that financial
collateral in or towards the satisfaction of the Secured Obligations. (b) For
the purpose of paragraph (a) above, the value of the financial collateral
appropriated shall be (i) in the case of cash, the amount standing to the credit
of each of the Security Accounts, together with any accrued but unposted
interest, at the time the right of appropriation is exercised; and (ii) in the
case of any other asset, such amount as the Administrative Agent may determine
having taken into account advice obtained by it from an independent investment
or accountancy firm of national standing selected by it. In each case, the
parties agree that the method of valuation provided for in this Deed shall
constitute a commercially reasonable method of valuation for the purposes of the
Regulations. 18. RELEASE (a) At the end of the Security Period (or as required
under the Loan Documents), the Administrative Agent must, at the request and
cost of the Chargor, take whatever action is reasonably necessary and within its
power to release the relevant Security Assets (whether in whole or in part) from
this Security subject to paragraph (b) below. (b) If any discharge or release of
the Chargor of its obligations under this Deed and/or of this Security is made
in whole or in part on the faith of any payment, security or other disposition
which is avoided, rescinded or must be restored or returned, the liability of
the Chargor under this Deed and the Security will continue or be reinstated as
if the discharge or release had not occurred. 19. COUNTERPARTS This Deed may be
executed in any number of counterparts and all of those counterparts taken
together shall be deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk025.jpg]
23 20. NOTICES 20.1 Communications in Writing Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by email, fax or letter. 20.2 Addresses (a) Any
notice or other communication herein required or permitted to be given to a
party to this Deed shall be sent to the relevant party’s address set out in
Clause 20.2(b) or as set forth in the Credit Agreement or any substitute
address, email, fax number or department or officer as the relevant party may
notify to the Administrative Agent (or the Administrative Agent may notify to
the other parties, if a change is made by the Administrative Agent) by not less
than five business days' notice. (b) For the purposes of Clause 20.2(a) , the
contact details of the Chargor shall be as follows: Legal Department (UK) Ena
Hunter – Corporate Counsel, UK and Ireland Avaya House Cathedral Hill Guildford
Surrey GU2 7YL Tel: 01483 308332 Email: ehunter@avaya.com with a copy to: Legal
Department (US) Adele Freedman, VP and Deputy GC c/o Avaya Inc. 4655 Great
American Parkway Santa Clara, CA 95054 Tel: (408) 562-3400 Email:
afreedman@avaya.com



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk026.jpg]
24 20.3 Delivery (a) Any communication or document made or delivered by one
person to another under or in connection with this Deed will only be effective:
(i) if by way of fax or email, when received in legible form; or (ii) if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address. (b) Any communication or document to be made or
delivered to the Administrative Agent under or in connection with this Deed
shall be effective only when actually received by the Administrative Agent and
then only if it is expressly marked for the attention of the department or
officer identified with the Administrative Agent’s communication details (or any
substitute department or officer as the Administrative Agent shall specify for
this purpose). 20.4 Notification of address, fax number and email address
Promptly upon receipt of notification of an address, fax number and email
address or change of address, email or fax number pursuant to Clause 20.2
(Addresses) or changing its own address, email or fax number, the Administrative
Agent shall notify the other parties. 20.5 English language (a) Any notice given
under or in connection with this Deed must be in English. (b) All other
documents provided under or in connection with this Deed must be: (i) in
English; or (ii) if not in English, and if so required by the Administrative
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document. 21. GOVERNING LAW This Deed and any
non-contractual obligations arising out of or in connection with it are governed
by English law. 22. ENFORCEMENT 22.1 Jurisdiction of English courts (a) The
courts of England have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a "Dispute").



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk027.jpg]
25 1243204 (b) The parties to this Deed agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
party will argue to the contrary. (c) This Clause 22.1 is for the benefit of the
Secured Parties only. As a result, no Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Secured Parties may take concurrent
proceedings in any number of jurisdictions. 22.2 Waiver of immunity The Chargor
irrevocably and unconditionally: (a) agrees not to claim any immunity from
proceedings brought by a Secured Party against it in relation to this Deed and
to ensure that no such claim is made on its behalf; (b) consents generally to
the giving of any relief or the issue of any process in connection with those
proceedings; and (c) waives all rights of immunity in respect of it or its
assets. 22.3 Waiver of trial by jury EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT. This Deed has been executed and delivered as a
deed on the date stated at the beginning of this Deed.



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk028.jpg]
26 SCHEDULE 1 CHARGED SHARES Chargor Name of Charged Company Name of nominee (if
any) by whom shares are held Class of shares held Number of shares held (and
total number of such shares in issue on the date of this Deed) Share certificate
number(s) Avaya UK Holdings Limited Avaya UK N/A Ordinary 15,670,684 1



--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk029.jpg]




--------------------------------------------------------------------------------



 
[ex1020uksharechargeuk030.jpg]




--------------------------------------------------------------------------------



 